ORDER
On May 23, 2006, this Court prematurely issued its Opinion in this matter.
IT IS ORDERED that this Court’s May 23, 2006 Opinion in 04-137, State of Montana v. Errol Mann, 2006 MT 116, is hereby withdrawn pending issuance of an opinion at a later date.
The Clerk is directed to immediately notify, either telephonically or via facsimile, the Honorable Kenneth R. Neill, District Judge and all counsel of record of this Order. The Clerk is further directed to mail a copy of this order to Judge Neill and all counsel of record.
DATED this 30th day of May, 2006.
For the Court,
/S/KARLA M. GRAY